IN THE SUPREME COURT OF PENNSYLVANIA


 In the Matter of                       :   No. 2867 Disciplinary Docket No. 3
                                        :
 SUSAN ANN LOWDEN                       :   No. 32 DB 2022
                                        :
                                        :   (Supreme Court of New Jersey, D-142
                                        :   September Term 2020)
                                        :
                                        :   Attorney Registration No. 60228
                                        :
                                        :   (Out of State)


                                    ORDER

PER CURIAM

       AND NOW, this 12th day of May, 2022, having failed to respond to a Notice and

Order directing her to provide reasons against the imposition of reciprocal discipline,

Susan Ann Lowden is disbarred from the practice of law in the Commonwealth of

Pennsylvania. She shall comply with all provisions of Pa.R.D.E. 217.